UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-16699 OVERHILL FARMS, INC. (Exact name of registrant as specified in its charter) Nevada 75-2590292 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification Number) 2727 East Vernon Avenue Vernon, California (Address of principal executive offices) (Zip code) (323) 582-9977 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of May 15, 2013, there were 16,046,544 shares of the issuer’s common stock, $.01 par value, outstanding. OVERHILL FARMS, INC. FORM 10-Q QUARTER ENDED MARCH 31, 2013 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page No. Item 1.Financial Statements Balance Sheets as of March 31, 2013 (unaudited) and September 30, 2012 1 Statements of Comprehensive Income (unaudited) for the Quarters Ended March 31, 2013 and April 1, 2012 3 Statements of Comprehensive Income (unaudited) for the Six Months Ended March 31, 2013 and April 1, 2012 4 Statements of Cash Flows (unaudited) for the Six Months Ended March 31, 2013 and April 1, 2012 5 Notes to Financial Statements (unaudited) 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3.Quantitative and Qualitative Disclosures about Market Risk 20 Item 4.Controls and Procedures 20 PART II – OTHER INFORMATION Item 1.Legal Proceedings 21 Item 6.Exhibits 21 SIGNATURES 22 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Financial Statements OVERHILL FARMS, INC. BALANCE SHEETS Assets March 31, September 30, (Unaudited) Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $3,000and $2,000 at March 31, 2013 and September 30, 2012, respectively Inventories Prepaid expenses and other Deferred tax assets Total current assets Property and equipment, at cost: Fixtures and equipment Leasehold improvements Automotive equipment Property and equipment Less accumulated depreciation and amortization ) ) Property and equipment, net Other non-current assets: Goodwill Deferred financing costs, net of accumulated amortization of $588,000 and $560,000 at March 31, 2013 and September 30, 2012, respectively Other Total other non-current assets Total assets $ $ The accompanying notes are an integral part of these financial statements. 1 Table of Contents OVERHILL FARMS, INC. BALANCE SHEETS (continued) Liabilities and Stockholders’ Equity March 31, September 30, (Unaudited) Current liabilities: Accounts payable $ $ Accrued liabilities Current maturities of long-term debt Total current liabilities Long-term accrued liabilities Deferred tax liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.01 par value, authorized 50,000,000 shares, 4.43 designated as Series A Convertible Preferred Stock, 0 shares issued and outstanding - - Common stock, $0.01 par value, authorized 100,000,000 shares, 16,046,544 shares issued and outstanding at March 31, 2013 and September 30, 2012 Additional paid-in capital Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these financial statements. 2 Table of Contents OVERHILL FARMS, INC. STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) For the Quarter Ended March 31, April 1, Net revenues $ $ Cost of sales Gross profit Selling, general and administrative expenses Operating income Interest expense: Interest expense ) ) Amortization of deferred financing costs ) ) Total interest expense ) ) Income before income taxes Income taxes Net income and comprehensive income $ $ Net income per share: Basic $ $ Diluted $ $ Weighted-average shares used in computing net income per share: Basic Diluted The accompanying notes are an integral part of these financial statements. 3 Table of Contents OVERHILL FARMS, INC. STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) For the Six Months Ended March 31, April 1, Net revenues $ $ Cost of sales Gross profit Selling, general and administrative expenses Operating income Interest expense: Interest expense ) ) Amortization of deferred financing costs ) ) Total interest expense ) ) Income before income taxes Income taxes Net income and comprehensive income $ $ Net income per share: Basic $ $ Diluted $ $ Shares used in computing net income per share: Basic Diluted The accompanying notes are an integral part of these financial statements. 4 Table of Contents OVERHILL FARMS, INC. STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended March 31, April 1, Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of deferred financing costs Provision for (recovery of) doubtful accounts ) Changes in: Accounts receivable ) ) Inventories ) Prepaid expenses and other assets ) Accounts payable ) ) Accrued liabilities ) Net cash provided by (used in) operating activities ) Investing Activities: Additions to property and equipment ) ) Net cash used in investing activities ) ) Financing Activities: Principal payments on long-term debt - ) Net cash used in financing activities - ) Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental Schedule of Cash Flow Information: Cash paid during the period for: Interest $ $ Income taxes $ - $ The accompanying notes are an integral part of these financial statements. 5 Table of Contents OVERHILL FARMS, INC. NOTES TO FINANCIAL STATEMENTS March 31, 2013 (Unaudited) 1. NATURE OF BUSINESS Overhill Farms, Inc. (the “Company” or “Overhill Farms”) is a value-added manufacturer of high quality, prepared frozen food products for branded retail, private label and foodservice customers.The Company’s product line includes entrées, plated meals, bulk-packed meal components, pastas, soups, sauces, poultry, meat and fish specialties, and organic and vegetarian offerings. 2. BASIS OF PRESENTATION The accompanying unaudited financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three and six months ended March 31, 2013 are not necessarily indicative of the results that may be expected for the Company’s fiscal year ending September 29, 2013 or for any other period. Certain prior period amounts have been reclassified to conform to the current period presentation. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates. The Company’s fiscal year utilizes a 52- to 53- week accounting period, which ends on the last Sunday of September in each fiscal year if September 30 does not fall on a Saturday, or October 1 if September 30 falls on a Saturday.The three and six months ended March 31, 2013 and April 1, 2012 were both 13 and 26-week periods, respectively. For further information, refer to the audited financial statements and footnotes included in the Company's most recent annual report on Form 10-K for the fiscal year ended September 30, 2012. 3. RECENT ACCOUNTING PRONOUNCEMENTS In September 2011, the Financial Accounting Standard Board (“FASB”) issued an update to its authoritative guidance regarding the methods used to test goodwill for impairment. The amendment allows the option to first assess qualitative factors to determine whether it is necessary to perform the two-step quantitative goodwill impairment test currently required. Under that option, an entity would no longer be required to calculate the fair value of a reporting unit unless the entity determines, based on that qualitative assessment, that it is more likely than not that its fair value is less than its carrying amount. If an entity concludes otherwise, then it must perform the two-step impairment test currently required. The Company adopted this guidance on October 1, 2012 on a prospective basis. The adoption of the standard did not have a material impact on the Company’s financial position or results of operations. The Company evaluates its goodwill for impairment at least annually, which historically is performed as of the fiscal year end date (see Note 10). In June 2011, the FASB issued authoritative guidance that revised its requirements related to the presentation of comprehensive income. This guidance eliminates the option to present components of other comprehensive income as part of the consolidated statement of equity. It requires presentation of comprehensive income, net income and the components of other comprehensive income, either in a single continuous statement of comprehensive income or in two separate but consecutive statements. The Company adopted this guidance on October 1, 2012 and has elected to present comprehensive income in a single continuous statement of comprehensive income. The adoption of the standard did not have an impact on the Company’s financial position or results of operations, as the Company currently has no other comprehensive income activity to report. In February 2013, the FASB issued authoritative guidance for reporting amounts reclassified out of accumulated other comprehensive income (“AOCI”).The Company adopted this guidance prospectively on January 1, 2013.The adoption of the standard did not have an impact on the Company’s financial position or results of operations, as the Company currently has no other comprehensive income activity to report. 6 Table of Contents 4. INVENTORIES Inventories are summarized as follows: March 31, September 30, (unaudited) Raw ingredients $ $ Finished product Packaging $ $ 5. DEBT Debt is summarized as follows: March 31, September 30, (unaudited) Bank of America Revolver $ $ Less current maturities ) ) $
